Title: From George Washington to John Hanson, 26 September 1782
From: Washington, George
To: Hanson, John


                  Sir
                     
                     Head Quarters 26th Septr 1782
                  
                  The following Intelligence I rece’d yesterday from Canada—It being of great importance to the United States and in my Judgement bearing the marks of great Authenticity I think it proper to communicate it to your Excellency and Congress.
                  "Septr 3. 1782—Dispatches are lately received by General Haldiman from the Ministry—the following is what I have collected of the Contents—That a reinforcement of between 3 or 4000 Men might be soon expected from Europe and about 1500 of the Foreign Troops from New York—That the Posts in the Upper Country will be reinforced and strengthened that the fortifications in this Province are to be put in the best state of Defence possible—That it was in Contemplation to point the whole force of the station against the French and Spanish Settlements in the West Indies—That incursions into your Country by the Indians and small Parties were no longer to be permitted.  Since the arrival of these Dispatches, large quantities of Flour and Military Stores are to be sent to the Westward—Beef and Pork they have none to send, at present, but a fleet from Ireland is soon expected with a large Supply.
                  A number of Indians left this a few days ago—They were told by Campbell they must not go to War, as the King had compassion on his American Subjects, they having expressed their sorrow for what they had done—The Seneca sachem replied, that the Americans and french had beat the English, that the latter could no longer carry on the War, and that the Indians knew it well, and must now be sacrificed or submit to the Americans—That it was time to attend to their own concerns and listen no longer to his lies—Campbell tried to sooth them, but in vain—I was present at this Conversation, which took place in presence of all the Indians and many of the Inhabitants—The Indians after receiving considerable presents went home little satisfied with their Situation."  I have the honor to be Sir Your Excellencys Most Obedt Servt
                  
                     Go: Washington
                     
                  
               